                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 1 of 20



                        1   MATTHEW J. ADLER (SBN 273147)
                            Matthew.Adler@faegredrinker.com
                        2   FAEGRE DRINKER BIDDLE & REATH LLP
                            Four Embarcadero Center, 27th Floor
                        3   San Francisco, California 94111-4180
                            Telephone:    415-591-7500
                        4   Facsimile:    415-591-7510

                        5   JEFFREY S. JACOBSON (pro hac vice)
                            Jeffrey.Jacobson@faegredrinker.com
                        6   FAEGRE DRINKER BIDDLE & REATH LLP
                            1177 Avenue of the Americas, 41st Floor
                        7   New York, New York 10036-2714
                            Telephone:     212-248-3140
                        8   Facsimile:     212-248-3141

                        9   RYAN M. SALZMAN (SBN 299923)
                            Ryan.Salzman@faegredrinker.com
                       10   FAEGRE DRINKER BIDDLE & REATH LLP
                            1800 Century Park East, Suite 1500
                       11   Los Angeles, California 90067-1517
                            Telephone:    310-203-4000
                       12   Facsimile:    310-229-1285

                       13   Attorneys for Defendant
                            EPIC GAMES, INC.
                       14

                       15                                   UNITED STATES DISTRICT COURT

                       16                              NORTHERN DISTRICT OF CALIFORNIA

                       17                                         OAKLAND DIVISION

                       18

                       19   C.W., a minor, by and through his               Case No. 4:19-cv-3629-YGR
                            Guardian, REBECCA WHITE, on behalf
                       20   of himself and all others similarly situated,   DEFENDANT EPIC GAMES, INC.’S
                                                                            ANSWER TO FIRST AMENDED
                       21                      Plaintiff,                   COMPLAINT

                       22          v.                                       Judge: Hon. Yvonne Gonzalez Rogers

                       23   EPIC GAMES, INC., a North Carolina              Action Filed: June 21, 2019
                            corporation,                                    Trial Date:   None set
                       24
                                               Defendant.
                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                                                CASE NO. 4:19-CV-3629-YGR
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 2 of 20



                        1          Defendant Epic Games, Inc. (“Epic”) hereby answers the First Amended Class Action

                        2   Complaint (the “Complaint”) of Plaintiffs C.W., a minor, by and through his Guardian, Rebecca

                        3   White (“Plaintiffs”), as follows:

                        4                                       NATURE OF THE ACTION

                        5          1.      Epic admits that Plaintiffs bring a Declaratory Judgment action for a minor’s right

                        6   to disaffirm, however denies the remainder of the allegations set forth in paragraph 1 of the

                        7   Complaint or that Plaintiffs are entitled to the relief sought.

                        8          2.      Epic admits that video games form a part of its business and that its Fortnite video

                        9   game can be downloaded for free on different computing device platforms. Epic also admits that

                       10   Fortnite users connect to Epic’s software servers and other users through the internet. Epic

                       11   otherwise denies the allegations stated in paragraph 2 of the Complaint.

                       12          3.      Epic denies the allegations of paragraph 3 of the Complaint, except to admit that

                       13   Fortnite is offered for free and may be downloaded at no cost.

                       14          4.      Epic admits that Plaintiffs brings the action for declaratory, equitable and monetary

                       15   relief, that Plaintiffs bring the action under the Declaratory Judgment Act, California’s contract

                       16   laws, Consumers Legal Remedies Act Cal. Civ. Code § 1750, et seq (“CLRA”), Breach of Good

                       17   Faith and Fair Dealing, Negligent Misrepresentation, Business and Professions Code Sections

                       18   17200 et seq (“UCL”), and/or for Unjust Enrichment. Epic denies the remainder of the allegations

                       19   set forth in paragraph 4 of the Complaint, or that Plaintiffs are entitled to the relief sought,

                       20   including, but not limited to, as a result of the Court’s September 3, 2020 Order (Dkt. No. 72)

                       21   (“Order”) dismissing with prejudice Plaintiffs’ causes of action for violation of the CLRA, Breach

                       22   of the Duty of Good Faith and Fair Dealing, and for Unjust Enrichment.

                       23                                                 PARTIES

                       24          5.      Epic is without knowledge or information sufficient to form a belief as to the truth

                       25   of the allegations in paragraph 5 and on such basis denies the allegations of paragraph 5 of the

                       26   Complaint.

                       27          6.      Epic admits that it is headquartered in North Carolina and maintains a small office

                       28   at the referenced address in Larkspur, California, personnel at which have no involvement in the
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                             -1-                        CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 3 of 20



                        1   matters at issue in this case. Epic further admits that it launched the video games Fortnite: Save

                        2   the World and Fortnite: Battle Royale in 2017. Epic admits that both games are popular, but the

                        3   term “immensely” is more of a subjective legal conclusion than an allegation that Epic can neither

                        4   admit nor deny.     Epic is a privately held company that does not publicly release financial

                        5   information. Epic does not dispute that millions of people in the United States have played Fortnite

                        6   and that the game was profitable for the company in 2018 and 2019. Epic otherwise denies the

                        7   allegations stated in paragraph 6.

                        8                                    JURISDICTION AND VENUE

                        9          7.      Epic admits the allegations of paragraph 7 of the Complaint, except to deny that

                       10   Plaintiffs or any member of the putative class is entitled to the relief sought in the Complaint.

                       11          8.      Epic admits that the Court ruled that personal jurisdiction has been established, and

                       12   that Epic has an office located in Larkspur, California. Epic otherwise denies the allegations of

                       13   paragraph 8 of the Complaint.

                       14          9.      Epic admits that the Court ruled that venue has been established but otherwise denies

                       15   the remainder of the allegations of paragraph 9. Epic avers that the Eastern District of North

                       16   Carolina is a more appropriate venue for this case.

                       17          10.     Epic admits that the Court ruled that venue has been established but otherwise denies

                       18   the remainder of the allegations of paragraph 10. Epic avers that the Eastern District of North

                       19   Carolina is a more appropriate venue for this case.

                       20                                        STATEMENT OF FACTS

                       21   Fortnite

                       22          11.     Epic admits the allegations of paragraph 11 of the Complaint, except Epic Denies

                       23   that there are two (2) Fortnite game modes, as there currently exist three (3) major Fortnite game

                       24   modes: Save the World, Battle Royale, and Creative mode. In addition, there currently is another

                       25   mode titled Party Royale which focuses primarily on social interaction and events. Epic also denies

                       26   that the Complaint concerns all Fortnite game modes, as Plaintiffs’ allegations concern only use of

                       27   “Save the World” and the “Battle Royale” game modes.

                       28          12.     Epic denies the allegations of paragraph 12 of the Complaint, except avers that the
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                            -2-                           CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 4 of 20



                        1   Bloomberg.com article referenced in the Complaint speaks for itself.

                        2          13.     Epic denies the allegations of paragraph 13 of the Complaint.

                        3          14.     Epic denies the allegations of paragraph 14 of the Complaint, except Epic is without

                        4   knowledge or information sufficient to form a belief as to the accuracy of the screen shots included

                        5   within paragraph 14, the sources of which Plaintiffs do not allege. The appearance of in-game

                        6   exchange items would differ based on, among other things, the platform on which Fortnite was

                        7   being played and the screen the player was using. Epic refers Plaintiffs to the refund policies stated

                        8   in the Fortnite End User License Agreement (“EULA”), which policies speak for themselves.

                        9          15.     Epic denies the allegations of paragraph 15 of the Complaint.

                       10          16.     Epic denies the allegations of paragraph 16 of the Complaint.

                       11          17.     Epic denies the allegations of paragraph 17 of the Complaint.

                       12          18.     Epic admits that Fortnite uses virtual game currency known as “V-Bucks.” Epic

                       13   states that Fortnite players earn V-Bucks through game play and that Epic does not require any

                       14   player to purchase V-Bucks. Players who wish to purchase V-Bucks have historically been able to

                       15   do so (depending upon the platform the player is using to play the game) directly from Epic or

                       16   through third party marketplaces, including the “Apple Store” operated by Apple Inc.—although

                       17   Apple currently does not allow such purchases—and the “PlayStation Store” operated by a

                       18   subsidiary of Sony Corp. Players who have V-Bucks—whether purchased, acquired through game

                       19   play, or both—then can exchange those V-Bucks for a “Battle Pass” or cosmetic items (i.e., “skins”)

                       20   of their choosing. Plaintiffs’ claims regarding a minor’s purported right to disaffirm “contracts”

                       21   does not appear to differentiate between a player’s purchases of V-Bucks, which are the only

                       22   Fortnite-related transactions involving money, and that player’s subsequent exchanges of V-Bucks

                       23   for selected in-game benefits. Epic otherwise denies the allegations of paragraph 18 of the

                       24   Complaint.

                       25          19.     Epic denies the allegations of paragraph 19 of the Complaint.

                       26   Digital Content

                       27          20.     Epic states that the allegations in paragraph 20 are unintelligible and, on that basis,

                       28   Epic denies the allegations of paragraph 20 of the Complaint.
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                            -3-                           CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 5 of 20



                        1          21.     Epic admits that Fortnite players could exchange acquired or purchased V-Bucks

                        2   for items that include virtual supplies, ammunition, skins, motes, tools, and outfits/wraps. Epic

                        3   otherwise denies the allegations in paragraph 21 of the Complaint.

                        4          22.     Epic admits that players could exchange acquired or purchased V-Bucks for a

                        5   “Battle Pass” or a “Battle Bundle,” and that players who exchange V-Bucks for a Battle Pass or

                        6   Battle Bundle acquire skins, etc., that are unique to the Battle Pass or Battle Bundle purchase. Epic

                        7   otherwise denies the allegations in paragraph 22 of the Complaint.

                        8          23.     Epic admits that it periodically updates Fortnite and the items for which players may

                        9   exchange V-Bucks, but otherwise denies the allegations of paragraph 23 of the Complaint.

                       10          24.     Epic denies the allegations of paragraph 24 of the Complaint.

                       11   V-BUCKS (“Game Currency”)

                       12          25.     Epic admits the allegations of paragraph 25 of the Complaint.

                       13          26.     Epic admits that players can earn V-Bucks through game play or purchase them for

                       14   money, but otherwise denies the allegations of paragraph 26 of the Complaint.

                       15          27.     Epic admits that it has offered 100 V-Bucks for sale at a price “around $1.00” and

                       16   that it has offered “bonus” V-Bucks for purchases of 2500 or more V-Bucks. Epic has offered

                       17   3,500 bonus V-Bucks to players who purchased 10,000 V-Bucks for $99.99. Epic otherwise denies

                       18   the allegations of paragraph 27 of the Complaint.

                       19          28.     Epic denies the allegations of paragraph 28 of the Complaint.

                       20          29.     Epic denies the allegations of paragraph 29 of the Complaint.

                       21          30.     Epic denies the allegations of paragraph 30 of the Complaint.

                       22          31.     Epic denies the allegations of paragraph 31 of the Complaint

                       23          32.     Epic denies the allegations of paragraph 32 of the Complaint.

                       24   Fortnite In-App Purchases

                       25          33.     Epic admits the allegations of paragraph 33 of the Complaint.

                       26          34.     Epic is without knowledge or information sufficient to form a belief as to the truth

                       27   of the allegations in paragraph 34 and on such basis denies the allegations of paragraph 34 of the

                       28   Complaint.
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                           -4-                           CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 6 of 20



                        1          35.     Epic denies the allegations of paragraph 35 of the Complaint.

                        2          36.     Paragraph 36 consists of a legal conclusion to which no response is required. To

                        3   the extent a response is required, Epic denies the allegations set forth in paragraph 36 of the

                        4   Complaint.

                        5          37.     Epic denies the allegations of paragraph 37 of the Complaint.

                        6          38.     Epic is without knowledge or information sufficient to form a belief as to the truth

                        7   of the allegations in paragraph 38 and on such basis denies the allegations of paragraph 38 of the

                        8   Complaint.

                        9          39.     Epic is without knowledge or information sufficient to form a belief as to whether

                       10   C.W. made any in-app purchases and whether C.W. “wanted to disaffirm” those purchases, and on

                       11   such basis denies the allegations of paragraph 39 respecting C.W.’s alleged purchases and his

                       12   alleged wants. Epic admits that purchases of V-Bucks and in-game exchanges of purchased and

                       13   earned V-Bucks for cosmetic items were made from an account that C.W. has identified as his.

                       14   Epic also admits that it has described Battle Passes as “non-refundable” once a player exchanges

                       15   V-Bucks for Battle Passes, because the purchase of a Battle Pass confers immediate in-game

                       16   benefits. Epic otherwise denies the allegations of paragraph 39 of the Complaint.

                       17          40.     Epic is without knowledge or information sufficient to form a belief as to whether

                       18   C.W. made any in-app purchases and whether C.W. “wanted to disaffirm” those purchases, and on

                       19   such basis denies the allegations of paragraph 40 respecting C.W.’s alleged purchases and his

                       20   alleged wants. Epic admits that the general refund policies stated in the Fortnite EULA require

                       21   players who wish to cancel exchanges of V-Bucks for cosmetic items using Epic’s automated

                       22   refund system must do so within 30 days of a purchase. Epic otherwise denies the allegations stated

                       23   in paragraph 40 of the complaint.

                       24          41.     Epic is without knowledge or information sufficient to form a belief as to the truth

                       25   of the allegations in paragraph 41 and on such basis denies the allegations of paragraph 41 of the

                       26   Complaint.

                       27

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                          -5-                            CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 7 of 20



                        1          42.     Epic is without knowledge or information sufficient to form a belief as to the truth

                        2   of the allegations in paragraph 42 and on such basis denies the allegations of paragraph 42 of the

                        3   Complaint.

                        4          43.     Epic is without knowledge or information sufficient to form a belief as to the truth

                        5   of the allegations in paragraph 43 and on such basis denies the allegations of paragraph 43 of the

                        6   Complaint.

                        7          44.     Epic denies the allegations in paragraph 44, except Epic is without knowledge or

                        8   information sufficient to form a belief as to what notifications C.W.’s parent did or did not receive,

                        9   the extent to which C.W’s parent reviewed her credit card, debit card, and bank account

                       10   information, or the extent of her knowledge of C.W.’s purchases, and on such basis denies those

                       11   allegations in paragraph 44 of the Complaint.

                       12          45.     Epic denies that C.W. attempted to request refunds for any purchases. Epic is

                       13   without knowledge or information sufficient to form a belief as to the truth of the remainder of the

                       14   allegations in paragraph 45 and on such basis denies the remainder of the allegations of paragraph

                       15   45 of the Complaint.

                       16          46.     Epic denies the allegations of paragraph 46 of the Complaint.

                       17          47.     Epic is without knowledge or information sufficient to form a belief as to the truth

                       18   of the allegations in paragraph 47, including the quantity of V-Bucks that C.W. considered

                       19   “sufficient,” and on such basis denies the allegations of paragraph 47 of the Complaint.

                       20   Epic Induces Minors to make frequent In-App Purchases

                       21          48.     Epic denies the allegations of paragraph 48 of the Complaint, except Epic is without

                       22   knowledge or information sufficient to form a belief as to whether C.W. has made purchases of

                       23   V-Bucks, and on such basis denies those allegations.

                       24          49.     Epic denies the allegations of paragraph 49 of the Complaint, except Epic is without

                       25   knowledge or information sufficient to form a belief as to the truth of the allegations regarding

                       26   C.W.’s alleged purchases, and on such basis denies those allegations.

                       27          50.     Epic denies the allegations of paragraph 50 of the Complaint.

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                            -6-                           CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 8 of 20



                        1          51.     Epic denies the allegations of paragraph 51 of the Complaint, except Epic is without

                        2   knowledge or information sufficient to form a belief as to whether C.W. has made purchases of V-

                        3   Bucks, and on such basis denies those allegations.

                        4          52.     Epic denies the allegations of paragraph 52, except Epic is without knowledge or

                        5   information sufficient to form a belief as to what notifications C.W.’s guardian did or did not

                        6   receive or the extent to which C.W.’s guardian was or was not “routinely monitoring her credit

                        7   cards, debit cards, and bank account information,” and on that basis denies those allegations in

                        8   paragraph 52 of the Complaint.

                        9          53.     Epic denies the allegations of paragraph 53, except Epic is without knowledge or

                       10   information sufficient to form a belief as to what information C.W. or C.W.’s parent had about his

                       11   purchase history or amounts previously spent, and on such basis denies those allegations in

                       12   paragraph 53 of the Complaint.

                       13          54.     Epic denies the allegations of paragraph 54 of the Complaint.

                       14          55.     Epic denies the allegations in paragraph 55 of the Complaint, except Epic is without

                       15   knowledge or information sufficient to form a belief as to the extent to which C.W. has played

                       16   Fortnite, the state of C.W.’s health and sleep, or any circumstances of C.W.’s alleged purchases,

                       17   and on such basis denies those allegations.

                       18          56.     Epic denies the allegations of paragraph 56 of the Complaint, except Epic is without

                       19   knowledge or information sufficient to form a belief as to any actions taken or not taken by “C.W.’s

                       20   parent,” and on such basis denies those allegations in paragraph 56.

                       21   Epic Misleads or Misrepresents Information related to In-App Purchases

                       22          57.     Epic denies the allegations of paragraph 57 of the Complaint.

                       23          58.     Epic denies the allegations of the second sentence of paragraph 58 of the Complaint.

                       24   Epic is without knowledge or information sufficient to form a belief as to the truth of the remaining

                       25   allegations in paragraph 58 and on such basis denies those allegations.

                       26          59.     Epic denies the allegations of paragraph 59 of the Complaint.

                       27          60.     Epic denies the allegations in paragraph 60, except Epic is without knowledge or

                       28   information sufficient to form a belief as to the state of C.W.’s parent’s knowledge of purchases
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                           -7-                           CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                              Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 9 of 20



                        1   allegedly made by C.W. or the state of any parent’s knowledge, and on such basis denies the

                        2   allegations of paragraph 60 of the Complaint.

                        3          61.     Epic denies the allegations of paragraph 61 of the Complaint, except Epic is without

                        4   knowledge or information sufficient to form a belief as what C.W.’ “did not calculate or

                        5   understand,” and on such basis denies those allegations in paragraph 61.

                        6          62.     Epic denies the allegations of paragraph 62 of the Complaint.

                        7          63.     Epic denies the allegations of paragraph 63 of the Complaint.

                        8   Related FTC Actions and District Court Cases

                        9          64.     Paragraph 64 consists of legal conclusions to which no response is required. To the

                       10   extent a response is required, Epic denies the allegations set forth in paragraph 64 of the Complaint.

                       11          65.     Paragraph 65 consists of legal conclusions to which no response is required. To the

                       12   extent a response is required, Epic denies the allegations set forth in paragraph 65 of the Complaint.

                       13                                        CLASS ALLEGATIONS

                       14          66.     The allegations set forth in paragraph 66 of the Complaint are not factual allegations

                       15   to which a response is required. To the extent a response is required, Epic admits that Plaintiffs

                       16   seek to certify a class during the identified period, however denies that this case is maintainable as

                       17   a class action and/or that a class can be certified pursuant to Fed. R. Civ. P. 23.

                       18          67.     The allegations set forth in paragraph 67 of the Complaint are not factual allegations

                       19   to which a response is required. To the extent a response is required, Epic admits that Plaintiffs

                       20   seek to certify the identified class, however denies that this case is maintainable as a class action

                       21   and/or that a class can be certified pursuant to Fed. R. Civ. P. 23.

                       22          68.     The allegations set forth in paragraph 68 of the Complaint are not factual allegations

                       23   to which a response is required. To the extent a response is required, Epic admits that Plaintiffs

                       24   seek to certify the identified class, however denies that this case is maintainable as a class action

                       25   and/or that a class can be certified pursuant to Fed. R. Civ. P. 23.

                       26          69.     The allegations set forth in paragraph 69 of the Complaint are not factual allegations

                       27   to which a response is required. To the extent a response is required, Epic admits that Plaintiffs

                       28   seek to certify the identified class, however denies that this case is maintainable as a class action
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                            -8-                            CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 10 of 20



                        1   and/or that a class can be certified pursuant to Fed. R. Civ. P. 23.

                        2          70.     The allegations set forth in paragraph 70 of the Complaint are not factual allegations

                        3   to which a response is required. To the extent a response is required, Epic admits that Plaintiffs

                        4   seek to certify the identified class, however denies that this case is maintainable as a class action

                        5   and/or that a class can be certified pursuant to Fed. R. Civ. P. 23.

                        6          71.     Epic denies the allegations of paragraph 71 of the Complaint.

                        7          72.     Epic denies the allegations of paragraph 72 of the Complaint.

                        8          73.     Epic denies the allegations of paragraph 73 of the Complaint and avers that C.W. is

                        9   one of only two minors who has ever sought to disaffirm a purchase from Epic.

                       10          74.     Epic denies the allegations of paragraph 74 of the Complaint.

                       11          75.     Epic denies the allegations of paragraph 75 of the Complaint.

                       12          76.     Epic denies the allegations of paragraph 76 of the Complaint, including each subpart

                       13   thereto.

                       14          77.     Epic denies the allegations of paragraph 77 of the Complaint.

                       15          78.     Epic denies the allegations of paragraph 78 of the Complaint.

                       16          79.     Epic denies the allegations of paragraph 79 of the Complaint.

                       17          80.     Epic denies the allegations of paragraph 80 of the Complaint.

                       18          81.     Epic denies the allegations of paragraph 81 of the Complaint.

                       19          82.     Epic denies the allegations of paragraph 82 of the Complaint.

                       20          83.     Epic denies the allegations of paragraph 83 of the Complaint.

                       21                                       VIOLATIONS ALLEGED

                       22                                                COUNT I

                       23                                    DECLARATORY JUDGMENT

                       24          84.     Epic repeats and re-alleges each and every one of its responses to paragraphs 1

                       25   through 83 of the Complaint as if fully set forth herein.

                       26          85.     Epic admits that the Entertainment Software Rating Board rates Fortnite: Battle

                       27   Royale at “T for Teen for Violence,” pursuant to that organization’s voluntary rating system. Epic

                       28   refers Plaintiffs to the Entertainment Software Rating Board’s website for an explanation of this
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                            -9-                          CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 11 of 20



                        1   rating and avers that such ratings are advisory for parents; they are not binding or legally restrictive.

                        2   It is up to parents to decide what games are appropriate for their children to play.     The remainder

                        3   of Paragraph 85 consists of a legal conclusion to which no response is required. To the extent a

                        4   response is required, Epic denies the allegations set forth in paragraph 85 of the Complaint.

                        5           86.     Paragraph 86 consists of a legal conclusion to which no response is required. To

                        6   the extent a response is required, Epic denies the allegations set forth in paragraph 86 of the

                        7   Complaint.

                        8           87.     Paragraph 87 consists of a legal conclusion to which no response is required. To

                        9   the extent a response is required, Epic denies the allegations set forth in paragraph 87 of the

                       10   Complaint.

                       11           88.     Paragraph 88 consists of a legal conclusion to which no response is required. To

                       12   the extent a response is required, Epic denies the allegations set forth in paragraph 88 of the

                       13   Complaint.

                       14           89.     Paragraph 89 consists of a legal conclusion to which no response is required. To

                       15   the extent a response is required, Epic denies the allegations set forth in paragraph 89 of the

                       16   Complaint.

                       17           90.     The allegations set forth in paragraph 90 consist of legal conclusions to which no

                       18   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       19   90 of the Complaint, or that Plaintiffs are entitled to the relief requested in the Complaint or to any

                       20   relief whatsoever.

                       21                                                 COUNT II

                       22        VIOLATION OF THE CALIFORNIA CONSUMERS LEGAL REMEDIES ACT

                       23                                                 (“CLRA”)

                       24                                       Cal. Civ. Code § 1750, et seq.

                       25           91.     The allegations set forth in Paragraph 91 of the Complaint were previously

                       26   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       27   response is required. To the extent a response is required, Epic repeats and re-alleges each and

                       28   every one of its responses to paragraphs 1 through 90 of the Complaint.
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                            - 10 -                           CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 12 of 20



                        1          92.     The allegations set forth in Paragraph 92 of the Complaint were previously

                        2   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        3   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                        4   92.

                        5          93.     The allegations set forth in Paragraph 93 of the Complaint were previously

                        6   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        7   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                        8   93.

                        9          94.     The allegations set forth in Paragraph 94 of the Complaint were previously

                       10   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       11   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       12   94.

                       13          95.     The allegations set forth in Paragraph 95 of the Complaint were previously

                       14   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       15   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       16   95.

                       17          96.     The allegations set forth in Paragraph 96 of the Complaint were previously

                       18   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       19   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       20   96.

                       21          97.     The allegations set forth in Paragraph 97 of the Complaint were previously

                       22   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       23   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       24   97.

                       25          98.     The allegations set forth in Paragraph 98 of the Complaint were previously

                       26   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       27   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       28   98.
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                          - 11 -                         CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 13 of 20



                        1           99.     The allegations set forth in Paragraph 99 of the Complaint were previously

                        2   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        3   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                        4   99.

                        5           100.    The allegations set forth in Paragraph 100 of the Complaint were previously

                        6   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        7   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                        8   100.

                        9           101.    The allegations set forth in Paragraph 101 of the Complaint were previously

                       10   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       11   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       12   101.

                       13           102.    The allegations set forth in Paragraph 102 of the Complaint were previously

                       14   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       15   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       16   102.

                       17           103.    The allegations set forth in Paragraph 103 of the Complaint were previously

                       18   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       19   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       20   103, or that Plaintiffs are entitled to the relief requested in the Complaint or to any relief whatsoever.

                       21                                                 COUNT III

                       22                   BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

                       23           104.    The allegations set forth in Paragraph 104 of the Complaint were previously

                       24   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       25   response is required. To the extent a response is required, Epic repeats and re-alleges each and

                       26   every one of its responses to paragraphs 1 through 103 of the Complaint.

                       27           105.    The allegations set forth in Paragraph 105 of the Complaint were previously

                       28   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                             - 12 -                          CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 14 of 20



                        1   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                        2   105.

                        3          106.    The allegations set forth in Paragraph 106 of the Complaint were previously

                        4   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        5   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                        6   106.

                        7          107.    The allegations set forth in Paragraph 107 of the Complaint were previously

                        8   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        9   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       10   107.

                       11          108.    The allegations set forth in Paragraph 108 of the Complaint were previously

                       12   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       13   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       14   108.

                       15          109.    The allegations set forth in Paragraph 109 of the Complaint were previously

                       16   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       17   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       18   109.

                       19          110.    The allegations set forth in Paragraph 110 of the Complaint were previously

                       20   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       21   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       22   110.

                       23          111.    The allegations set forth in Paragraph 111 of the Complaint were previously

                       24   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       25   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       26   111.

                       27          112.    The allegations set forth in Paragraph 112 of the Complaint were previously

                       28   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                          - 13 -                         CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 15 of 20



                        1   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                        2   112, or that Plaintiffs are entitled to the relief requested in the Complaint or to any relief whatsoever.

                        3                                                 COUNT IV

                        4                                NEGLIGENT MISREPRESENTATION

                        5           113.    Epic repeats and re-alleges each and every one of its responses to paragraphs 1

                        6   through 112 of the Complaint as if fully set forth herein.

                        7           114.    Paragraph 114 consists of a legal conclusion to which no response is required. To

                        8   the extent a response is required, Epic denies the allegations set forth in paragraph 114 of the

                        9   Complaint.

                       10           115.    Paragraph 115 consists of a legal conclusion to which no response is required. To

                       11   the extent a response is required, Epic denies the allegations set forth in paragraph 115 of the

                       12   Complaint, including that Epic expressly misrepresented material facts to Plaintiffs or any members

                       13   of the putative class.

                       14           116.    Paragraph 115 consists of a legal conclusion to which no response is required. To

                       15   the extent a response is required, Epic denies the allegations set forth in paragraph 115 of the

                       16   Complaint.

                       17           117.    The allegations set forth in paragraph 117 consist of legal conclusions to which no

                       18   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       19   117 of the Complaint, or that Plaintiffs are entitled to the relief requested in the Complaint or to

                       20   any relief whatsoever.

                       21                                                 COUNT V

                       22         VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONAL CODE §17200

                       23           118.    Epic repeats and re-alleges each and every one of its responses to paragraphs 1

                       24   through 117 of the Complaint as if fully set forth herein.

                       25           119.    Paragraph 119 consists of a legal conclusion to which no response is required. To

                       26   the extent a response is required, Epic denies the allegations set forth in paragraph 119 of the

                       27   Complaint, including that Plaintiffs or members of the putative class suffered an injury-in-fact and

                       28   lost money due to Epic’s alleged actions or omissions.
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                             - 14 -                          CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 16 of 20



                        1          120.    Paragraph 120 consists of a legal conclusion to which no response is required. To

                        2   the extent a response is required, Epic denies the allegations set forth in paragraph 120 of the

                        3   Complaint.

                        4          121.    Paragraph 121 consists of a legal conclusion to which no response is required. To

                        5   the extent a response is required, Epic denies the allegations set forth in paragraph 121 of the

                        6   Complaint.

                        7          122.    Paragraph 122 consists of a legal conclusion to which no response is required. To

                        8   the extent a response is required, Epic denies the allegations set forth in paragraph 122 of the

                        9   Complaint.

                       10          123.    Paragraph 123 consists of a legal conclusion to which no response is required. To

                       11   the extent a response is required, Epic denies the allegations set forth in paragraph 123 of the

                       12   Complaint.

                       13          124.    Paragraph 124 consists of a legal conclusion to which no response is required. To

                       14   the extent a response is required, Epic denies the allegations set forth in paragraph 124 of the

                       15   Complaint.

                       16          125.    The allegations set forth in paragraph 125 consist of legal conclusions to which no

                       17   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       18   125 of the Complaint, or that Plaintiffs are entitled to the relief requested in the Complaint or to

                       19   any relief whatsoever.

                       20          126.    Paragraph 126 consists of a legal conclusion to which no response is required. To

                       21   the extent a response is required, Epic denies the allegations set forth in paragraph 126 of the

                       22   Complaint.

                       23          127.    The allegations set forth in paragraph 127 consist of legal conclusions to which no

                       24   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       25   127 of the Complaint, or that Plaintiffs are entitled to the relief requested in the Complaint or to

                       26   any relief whatsoever.

                       27

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                          - 15 -                         CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 17 of 20



                        1                                                 COUNT VI

                        2                            RESTITUTION OR UNJUST ENRICHMENT

                        3           128.    The allegations set forth in Paragraph 128 of the Complaint were previously

                        4   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        5   response is required. To the extent a response is required, Epic repeats and re-alleges each and

                        6   every one of its responses to paragraphs 1 through 127 of the Complaint.

                        7           129.    The allegations set forth in Paragraph 129 of the Complaint were previously

                        8   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                        9   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       10   129.

                       11           130.    The allegations set forth in Paragraph 130 of the Complaint were previously

                       12   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       13   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       14   130.

                       15           131.    The allegations set forth in Paragraph 131 of the Complaint were previously

                       16   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       17   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       18   131.

                       19           132.    The allegations set forth in Paragraph 132 of the Complaint were previously

                       20   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       21   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       22   132.

                       23           133.    The allegations set forth in Paragraph 133 of the Complaint were previously

                       24   dismissed by Order of this Court dated September 3, 2020 (see Dkt. No. 72), accordingly no

                       25   response is required. To the extent a response is required, Epic denies the allegations of paragraph

                       26   133, or that Plaintiffs are entitled to the relief requested in the Complaint or to any relief whatsoever.

                       27

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                             - 16 -                          CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 18 of 20



                        1                                         PRAYER FOR RELIEF

                        2           The remainder of the Complaint consists of Plaintiffs’ prayer for relief, to which no

                        3   response is required. To the extent that a response is required, Epic denies that Plaintiffs are entitled

                        4   to the relief requested in the Complaint or to any relief whatsoever.

                        5                                      AFFIRMATIVE DEFENSES

                        6           Without admitting any of the facts alleged by Plaintiffs, Epic pleads the following separate

                        7   and affirmative defenses to the Complaint:

                        8                                   FIRST AFFIRMATIVE DEFENSE

                        9                                   (FAILURE TO STATE A CLAIM)

                       10           1.      The claims of Plaintiffs and/or putative class members are barred, in whole or in

                       11   part, as neither the Complaint nor any claim for relief asserted therein states facts sufficient to

                       12   constitute a claim for relief against Epic.

                       13                                 SECOND AFFIRMATIVE DEFENSE

                       14                               (ACTUAL AND PROXIMATE INJURY)

                       15           2.      The claims of Plaintiffs and/or putative class members are barred, in whole or in

                       16   part, because Plaintiffs were not actually and proximately injured by way of any action(s) or

                       17   omission(s) of Epic.

                       18                                  THIRD AFFIRMATIVE DEFENSE

                       19                             (FAILURE TO SATISFY FED. R. CIV. P. 23)

                       20           3.      This action is not properly maintainable as a class action under Fed. R. Civ. P. 23

                       21   because the proposed classes do not satisfy the requirements therein.

                       22                                 FOURTH AFFIRMATIVE DEFENSE

                       23                      (LACK OF DECEPTION OR MISREPRESENTATION)

                       24           4.      The claims of Plaintiffs and/or putative class members are barred, in whole or in

                       25   part, because there was no deceptive act or practice, and no misrepresentation or omission by

                       26   Epic.

                       27

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                            - 17 -                           CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 19 of 20



                        1                                  FIFTH AFFIRMATIVE DEFENSE

                        2                             (LACK OF DETRIMENTAL RELIANCE)

                        3          5.      The claims of Plaintiffs and/or putative class members are barred, in whole or in

                        4   part, because Plaintiffs and/or putative class members did not detrimentally rely upon any alleged

                        5   deceptive conduct as alleged in the Complaint.

                        6                                  SIXTH AFFIRMATIVE DEFENSE

                        7                                      (FAILURE TO MITIGATE)

                        8          6.      The claims of Plaintiffs and/or putative class members are barred, in whole or in

                        9   part, because Plaintiffs and/or putative class members failed to mitigate, reduce, or otherwise

                       10   avoid the damages allegedly suffered.

                       11                                SEVENTH AFFIRMATIVE DEFENSE

                       12                                           (UNCLEAN HANDS)

                       13          7.      The claims of Plaintiffs and/or putative class members are barred, in whole or in

                       14   part, by the doctrine of unclean hands.

                       15                                EIGHTH AFFIRMATIVE DEFENSE

                       16                                     (ADDITIONAL DEFENSES)

                       17          8.      Epic does not currently have sufficient knowledge or information on which to

                       18   form a belief as to whether it may have additional, as yet unstated, defenses available. Epic

                       19   reserves all defenses under the Federal Rules of Civil Procedure, the laws of the State of

                       20   California, and any other defenses, at law or equity, that may now exist or in the future will be

                       21   available based on discovery, investigation, or analysis in this case

                       22                                                PRAYER

                       23          WHEREFORE, Epic prays for judgment as follows:

                       24          1.      That Plaintiffs take nothing by way of their Complaint and judgment be entered in

                       25   favor of Epic and against Plaintiffs;

                       26          2.      That the Court dismiss the Complaint with prejudice; and

                       27          3.      Such other and further relief as the Court deems just and proper.

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                                           - 18 -                        CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
                             Case 4:19-cv-03629-YGR Document 74 Filed 09/24/20 Page 20 of 20



                        1   Dated: September 24, 2020          FAEGRE DRINKER BIDDLE & REATH LLP
                        2

                        3                                      By: /s/ Jeffrey S. Jacobson
                                                                   Jeffrey S. Jacobson (pro hac vice)
                        4                                          Matthew J. Adler
                                                                   Ryan M. Salzman
                        5
                                                               Attorneys for Defendant
                        6                                      EPIC GAMES, INC.
                        7

                        8

                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE
    & REATH LLP
    ATTORNEYS AT LAW        EPIC GAMES, INC.’S ANSWER
     SAN FRANCISCO                                              - 19 -                        CASE NO. 4:19-CV-3629
                            TO FIRST AMENDED COMPLAINT
